                                                              1   BLAKE J. RUSSUM (SBN 258031)
                                                                  JACLYN D. CONOVER (SBN 266749)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  1001 Marshall Street, Suite 500
                                                              3   Redwood City, CA 94063
                                                                  Telephone: (650) 364-8200
                                                              4   Facsimile: (650) 780-1701
                                                                  Email:      blake.russum@rmkb.com
                                                              5               jaclyn.conover@rmkb.com

                                                              6   Attorneys for Defendants
                                                                  LIBERTY INSURANCE CORPORATION and
                                                              7   LIBERTY MUTUAL INSURANCE COMPANY
                                                              8                                    UNITED STATES DISTRICT COURT
                                                              9                                NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   TAM VU, an individual,                              CASE NO. 18-CV-03594-SI
                                A Professional Corporation




                                                             12                       Plaintiff,                      STIPULATION FOR DISMISSAL WITH
                                      Redwood City




                                                                                                                      PREJUDICE AND ORDER
                                                             13           v.

                                                             14   LIBERTY INSURANCE
                                                                  CORPORATION and LIBERTY
                                                             15   MUTUAL INSURANCE COMPANY, and
                                                                  Does 1 through 20,
                                                             16
                                                                                      Defendants.
                                                             17

                                                             18

                                                             19            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                             20            IT IS HEREBY STIPULATED by and between the Plaintiff, TAM VU, and

                                                             21   Defendants LIBERTY INSURANCE CORPORATION and LIBERTY MUTUAL

                                                             22   INSURANCE COMPANY, by and through their respective attorneys of record, that the above-

                                                             23   captioned action shall be, and hereby is, dismissed with prejudice as to all parties and claims,

                                                             24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own fees

                                                             25   and costs.

                                                             26            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                                                             27   concur with the Stipulation’s content and have authorized its filing.

                                                             28   //
                                                                                                                                        STIPULATION FOR DISMISSAL AND
                                                                  4838-2918-0572.1
                                                                                                                               [PROPOSED] ORDER; CASE NO. 4:18CV03594-SI
                                                              1
                                                                   Dated: July 8, 2019                              ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2

                                                              3
                                                                                                                    By: /s/ Blake J. Russum
                                                              4                                                        BLAKE J. RUSSUM
                                                                                                                       JACLYN D. CONOVER
                                                              5                                                        Attorneys for Defendants, LIBERTY
                                                                                                                        INSURANCE CORPORATION and
                                                              6                                                         LIBERTY MUTUAL INSURANCE
                                                                                                                        COMPANY
                                                              7

                                                              8
                                                                   Dated: July 8, 2019                              KERLEY SCHAFFER, LLP
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10
                                                                                                                    By: /s/ Dylan L. Schaffer
                                                             11                                                        DYLAN L. SCHAFFER
                                A Professional Corporation




                                                                                                                       Attorneys for Plaintiff
                                                             12
                                      Redwood City




                                                             13

                                                             14
                                                                                                            ORDER
                                                             15
                                                                           IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
                                                             16
                                                                  Action with Prejudice and Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
                                                             17
                                                                  and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party
                                                             18
                                                                  shall bear its own attorney’s fees and costs.
                                                             19
                                                                  Dated: ________7/8/19________________ _________________________________________
                                                             20                                               United States District Judge
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                                     STIPULATION FOR DISMISSAL AND
                                                                  4838-2918-0572.1                                -2-       [PROPOSED] ORDER; CASE NO. 4:18CV03594-SI
